Per Curiam. In this motion appellant, an inmate of the Arkansas Department of Correction, requests appointment of counsel to represent him in the appeal of the denial of a civil motion for declaratory judgment against the Director of the Department of Correction. He bases his motion for counsel on the unavailability of typewriters at the prison, which precludes his submitting a typed brief as required by our rules.  The motion is denied. The appeal is civil in nature, and there is no absolute right to counsel in a civil action. Virgin v. Lockhart, 288 Ark. 92, 702 S.W.2d 9 (1986).  If the lack of a typewriter is hindering appellant’s access to this Court, he may seek permission to proceed pro se with a handwritten brief. As we said in Glick v. Lockhart, 288 Ark. 417, 706 S.W.2d 178 (1986), which was also decided today, permission to file a handwritten brief will be granted upon proper motion if appellant makes a substantial showing that his suit has merit and that he is unable to submit a typed brief. Motion denied. Purtle, J., not participating.